Citation Nr: 0733095	
Decision Date: 10/22/07    Archive Date: 11/02/07

DOCKET NO.  05-18 155	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts


THE ISSUE

Entitlement to service connection for a back disability, to 
include arthritis.  


REPRESENTATION

Appellant represented by:	Massachusetts Department of 
Veterans Services


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. Andrew Ahlberg, Counsel


INTRODUCTION

The veteran served on active duty from March 1955 to August 
1975.  

This case comes before the Board of Veterans' Appeals 
(hereinafter Board) on appeal from a May 2004 rating decision 
by the Department of Veterans Affairs (hereinafter VA) 
Regional Office in Boston, Massachusetts, (hereinafter RO).  

In September 2007, a hearing was held before the Veterans Law 
Judge signing this document, who was designated by the 
Chairman to conduct the hearing pursuant to 38 U.S.C.A. 
§ 7107(c) (West 2002).   

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The service medical records reflect treatment for low back 
strain in July 1961 and April 1963.  The post service 
evidence reflects an April 1993 MRI report that revealed 
degenerative changes and disc disease in the lumbosacral 
spine, and a private clinical record dated in November 2002 
indicated the veteran had radiculopathy in his lower back.  
There is not of record a medical opinion addressing whether 
the back disability shown after service is related to the 
back strain demonstrated during service.  As such, the Board 
concludes that a VA examination that includes such an opinion 
is necessary in this case in order to comply with the duty to 
assist the veteran.  See 38 U.S.C.A. § 5103A(d); 
38 C.F.R. § 3.159(c)(4).  In light of this necessary 
development, the veteran will also be provided with an 
opportunity to submit evidence of the back treatment in the 
1970s that he reported to the undersigned at the September 
2007 hearing.  

Accordingly, the case is REMANDED for the following action:

1.  The RO must contact the veteran and 
afford him the opportunity to identify or 
submit any additional pertinent evidence 
in support of his claim, in particular, 
records from the claimed treatment for a 
back disorder in the 1970s.  Based on his 
response, the RO must attempt to procure 
copies of all records which have not 
previously been obtained from identified 
treatment sources.  All attempts to 
secure this evidence must be documented 
in the claims file by the RO.  If, after 
making reasonable efforts to obtain named 
records the RO is unable to secure same, 
the RO must notify the veteran and (a) 
identify the specific records the RO is 
unable to obtain; (b) briefly explain the 
efforts that the RO made to obtain those 
records; and (c) describe any further 
action to be taken by the RO with respect 
to the claim.  The veteran must then be 
given an opportunity to respond.

2.  The veteran must be afforded an 
appropriate examination to determine the 
etiology of any low back disorder 
currently found.  All pertinent 
symptomatology and findings should be 
reported in detail.  Any indicated 
diagnostic tests and studies should be 
accomplished.  The claims file must be 
made available to and reviewed by the 
examiner in conjunction with the 
examination.  Following a review of the 
service and post service medical records, 
the examiner must state whether any 
diagnosed back disorder is related to the 
back strain demonstrated during service.  
A complete rationale for all opinions 
must be provided.  The report prepared 
must be typed.

3.  The RO must notify the veteran that 
it is his responsibility to report for 
the examination and to cooperate in the 
development of this claim.  The 
consequences for failure to report for a 
VA examination without good cause may 
include denial of the claim.  
38 C.F.R. §§ 3.158, 3.655 (2007).  In the 
event that the veteran does not report 
for the aforementioned examination, 
documentation must be obtained which 
shows that notice scheduling the 
examination was sent to the last known 
address.  It must also be indicated 
whether any notice that was sent was 
returned as undeliverable.

4. Thereafter, the claim for service 
connection for a back disability must be 
readjudicated by the RO.  If this 
readjudication does not result in a 
complete grant of all benefits sought by 
the veteran, the veteran and his 
representative must be provided a 
supplemental statement of the case and an 
appropriate period of time must be 
allowed for response.  Thereafter, the 
case must be returned to the Board.

No action is required by the veteran until he receives 
further notice; however, he may present additional evidence 
or argument while the case is in remand status at the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).


_________________________________________________
ROBERT E. SULLIVAN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).



